***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        CINDY L. KAREN v. WILLIAM P. LOFTUS
                     (AC 43488)
                        Elgo, Suarez and Palmer, Js.

                                  Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
   solved, appealed to this court from the judgment of the trial court
   denying her motion to open the judgment of dissolution. At the time that
   the plaintiff commenced the dissolution action, she sought to enforce
   the terms of the parties’ prenuptial agreement. The parties disagreed
   as to the defendant’s obligations pursuant to the agreement and agreed
   to an arbitration of the dispute. The arbitrator concluded in favor of
   the defendant, and the court incorporated the arbitrator’s decision into
   the judgment of dissolution. More than four months later, the plaintiff
   filed a postjudgment motion to open, asserting that the defendant made
   false representations during the arbitration and that the arbitrator had
   relied on the purportedly false testimony in reaching his conclusion.
   The court denied the motion, finding that the plaintiff was seeking to
   obtain a new trial but had failed to demonstrate that the evidence on
   which she based her claims could not have been produced at the former
   trial through the exercise of due diligence. On the plaintiff’s appeal,
   held that the trial court applied an incorrect legal standard in denying
   her motion to open: although the plaintiff’s motion did not use the word
   fraud, the motion clearly addressed the elements of a fraud action, and
   her reply memorandum unambiguously asserted that her motion was
   based on fraud related to the defendant’s testimony during the arbitration
   proceeding; moreover, the court adjudicated the plaintiff’s motion pursu-
   ant to the standard for adjudicating a motion for a new proceeding on
   the basis of newly discovered evidence rather than pursuant to the
   standard for a motion to open on the basis of fraud, as the court’s
   decision analyzed several of the factors required to adjudicate a motion
   for a new proceeding on the basis of newly discovered evidence, includ-
   ing an imposition on the plaintiff of an obligation of due diligence, which
   has been eliminated from the standard for adjudicating a motion to
   open on the basis of fraud; accordingly, the plaintiff was entitled to a
   preliminary hearing on a determination of whether there was probable
   cause to believe the judgment had been obtained by fraud.
     Argued September 20, 2021—officially released January 25, 2022

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Fairfield, where the court, Hon. Gerard I. Adel-
man, judge trial referee, approved the stipulation of
the parties to enter into binding arbitration as to certain
disputed matters; thereafter, the arbitrator issued a
decision and the court, Sommer, J., incorporated the
arbitrator’s decision into its judgment dissolving the
marriage and granted certain other relief in accordance
with the parties’ separation agreement; subsequently,
the court, Hon. Eddie Rodriguez, Jr., judge trial referee,
denied the plaintiff’s motion to open the judgment, and
the plaintiff appealed to this court. Reversed; further
proceedings.
  Thomas J. Rechen, with whom were Charles D. Ray,
and, on the brief, Brittany A. Killian, for the appellant
(plaintiff).
   Logan A. Carducci, for the appellee (defendant).
                         Opinion

   SUAREZ, J. The plaintiff, Cindy L. Karen, appeals
from the judgment of the trial court denying her motion
to open the judgment dissolving her marriage to the
defendant, William P. Loftus. On appeal, the plaintiff
claims that the court utilized the incorrect legal stan-
dard in adjudicating her motion to open.1 We agree,
and, accordingly, we reverse the judgment of the court
and remand for further proceedings in accordance with
this opinion.
   The following facts and procedural history are rele-
vant to this appeal. The plaintiff and the defendant were
married in June, 2007. Prior to the marriage, on May
14, 2007, the parties entered into a prenuptial agreement
(agreement). Paragraph 6 (B) of the agreement pro-
vides: ‘‘If, at the time that an action for dissolution of
marriage, annulment or legal separation is commenced,
[the defendant] has left his employment with Merrill
Lynch under an arrangement that is in any fashion tanta-
mount to a ‘sale’ of his interest in Merrill Lynch, i.e. a
transaction under which [the defendant] receives any
property, real or personal, including but not limited to
a sum of money, by way of a ‘sign-on’ bonus or other-
wise, a premium bonus, and/or restricted stock or other
ownership interest (‘Sale Proceeds’), to work for
another entity for any reason whatsoever, including his
bringing a book of business and/or a clientele and/or a
book of other assets to a prospective employer, then
[the defendant] shall first be entitled to set aside the
value of $75,000, or $75,000 from the Sale Proceeds,
and the balance of such Sale Proceeds, whenever
received or receivable by [the defendant], shall be
divided between [the defendant] and [the plaintiff]
according to the Allocation. . . . If the Sale Proceeds
have been invested in other assets, the Parties shall
maintain a record of all such investments, and each
Party shall be entitled to the value of such Sale Proceeds
so invested and any proportional gain or loss that is
associated with such investment according to the Allo-
cation. Again, each Party shall be responsible for the
taxable gain on any sale of such interest in such invest-
ment in proportion to the Allocation.’’
   In December, 2014, the plaintiff commenced a disso-
lution action against the defendant, seeking to enforce
the terms of the agreement. The parties disagreed as
to whether the defendant’s obligation to pay the plaintiff
pursuant to paragraph 6 (B) was triggered by the spe-
cific circumstances surrounding the defendant’s depar-
ture from his employment at Merrill Lynch. Under this
paragraph of the agreement, if the defendant’s depar-
ture from Merrill Lynch was determined to be ‘‘tanta-
mount to a ‘sale’ of his interest in Merrill Lynch,’’ the
plaintiff would be entitled to one half of the sale pro-
ceeds after the defendant set aside $75,000. If the defen-
dant’s departure from Merrill Lynch was not ‘‘tanta-
mount to a ‘sale,’ ’’ however, the plaintiff would not
receive any of the proceeds. On August 1, 2016, the
parties entered into a stipulated judgment consistent
with their agreement, excepting paragraph 6 (B) of the
agreement. Instead, the stipulation required the court
to refer the case to an arbitrator for resolution of the
issue of whether the defendant’s departure from Merrill
Lynch was a ‘‘sale of his interest in Merrill Lynch.’’ On
that same day, the court, Hon. Gerard I. Adelman,
judge trial referee, accepted the parties’ stipulation and
referred the issue of the defendant’s departure from
Merrill Lynch to an arbitrator.
   The parties agreed to have C. Ian McLachlan, a retired
justice of the Connecticut Supreme Court, act as the
arbitrator of their dispute. Beginning on February 16,
2017, McLachlan held a two day hearing wherein both
parties testified. On April 27, 2017, McLachlan issued
a decision in which he concluded that the defendant’s
departure from Merrill Lynch was not ‘‘tantamount to
a sale’’ under the agreement. In his memorandum of
decision, McLachlan found that, in October, 2008, six-
teen months after the parties were married, the defen-
dant and three colleagues left Merrill Lynch and formed
a business known as ‘‘ ‘LLBH.’ ’’ Each partner invested
between $10,000 and $15,000 to start LLBH. Shortly
after the business was formed, Focus Financial (Focus)
purchased an option to buy an interest in LLBH for $2
million, which was shared equally among the partners.
Focus subsequently exercised its option, there was a
corporate reorganization, and Partners Wealth Manage-
ment was created. When Focus exercised its option,
the defendant received $1,665,000 and 90,000 shares of
Focus stock, as well as some options.
   McLachlan further found that, at the time of the agree-
ment, the defendant had certain benefits incident to his
employment with Merrill Lynch, including restricted
stock units, which he forfeited by leaving Merrill Lynch.
This practice of forfeiture was ‘‘very common in the
financial services industry and was one of the reasons
that brokers were generally paid a ‘sign-on’ bonus when
changing jobs by the new employer.’’ Additionally, ‘‘bro-
kers were being paid [by their new employers] for their
‘book of business’ which, in effect, represented their
customers.’’ The plaintiff and the defendant negotiated
the agreement, specifically paragraph 6 (B), to account
for this possibility.
   Additionally, McLachlan concluded that the evidence
did not support the plaintiff’s claim that the defendant
contemplated leaving Merrill Lynch at the time the
agreement was made. The defendant did not leave Mer-
rill Lynch until sixteen months after the date of the
marriage, and there was no mention of the defendant
starting his own business in the agreement. Ultimately,
McLachlan determined that paragraph 6 (B) was drafted
in contemplation of the defendant leaving Merrill Lynch
and going to a competitor that would compensate him
for both the employment benefits that he was forfeiting
from Merrill Lynch and the contracts and business that
he would bring to the new company. Instead, the defen-
dant left Merrill Lynch to start his own company and
invested his own money into the venture. An option to
invest in that new venture was sold, and more than one
year later, the business created by the venture itself
was sold. According to McLachlan, this scenario is ‘‘sub-
stantially different than the situation where an
employee leaves a brokerage house and is compensated
by the new employer.’’ On June 16, 2017, the trial court,
Sommer, J., incorporated McLachlan’s decision into a
final judgment of dissolution.
   On April 3, 2018, the plaintiff filed a pleading titled,
‘‘Motion to Open—Post Judgment.’’ In her motion, the
plaintiff asserted that subsequent legal proceedings
between the defendant and his partners at LLBH
‘‘clearly indicate’’ that several of the representations
that the defendant had made during the arbitration were
false. According to the plaintiff, the defendant falsely
represented that (1) his leaving Merrill Lynch did not
contemplate taking his contacts and clients with him;
(2) he and his partners did not contemplate the option
agreement or transaction with Focus until after the
execution of the agreement between the plaintiff and
the defendant; and (3) the option agreement and trans-
action with Focus were not a ‘‘sale.’’ The plaintiff
claimed that the defendant ‘‘wholly mischaracterized
the nature of his departure from Merrill Lynch, in that
he knew prior to the departure that he was selling the
LLBH business, including their clients, to [Focus], and
that the sale took place pursuant to a scheme which was
contemplated by the parties when drafting [paragraph
6 (B)] of the prenuptial agreement.’’ The plaintiff further
claimed that the defendant’s testimony during the arbi-
tration proceeding regarding the Focus transaction was
‘‘a statement of fact known to be false, was intended
to persuade the arbitrator to conclude that the Focus
transaction was not a sale,’’ and ‘‘the arbitrator relied
upon this false testimony in denying [the plaintiff’s]
prayer for the application of [paragraph 6 (B)] of the
parties’ prenuptial agreement.’’
  The essence of the plaintiff’s argument in her motion
to open is that the defendant testified falsely during the
arbitration and that McLachlan relied on the purport-
edly false testimony in concluding that paragraph 6 (B)
did not apply to the defendant’s departure from Merrill
Lynch to form LLBH.
  On December 11, 2018, the defendant filed a memo-
randum in opposition to the plaintiff’s motion to open.
The defendant opposed the motion on two separate
grounds. First, the defendant argued that the plaintiff’s
motion was an attempt to get a ‘‘second bite at the
apple.’’ Specifically, the defendant argued that the plain-
tiff was merely seeking to relitigate the same argument
that she had made before McLachlan in the arbitration
proceeding, namely, that the defendant’s decision to
leave Merrill Lynch, to form LLBH, and to sell an option
to purchase LLBH to Focus was ‘‘tantamount to a sale’’
under paragraph 6 (B) of the agreement. Second, the
defendant argued that the plaintiff failed to meet the
necessary elements to prevail in her motion, which,
despite its title, he characterized as a motion for a new
proceeding on the basis of newly discovered evidence.
   On January 11, 2019, the plaintiff filed a reply to
the defendant’s December 11, 2018 memorandum in
opposition to the motion to open. In her reply, the
plaintiff argued that the defendant ‘‘lied under oath and
therefore committed fraud concerning whether [Focus]
was involved in the decision by [the defendant] and his
fellow partners to leave Merrill Lynch and open a new
business.’’ The plaintiff asserted that, with the motion
to open, she ‘‘seeks to unveil new evidence’’ that ‘‘makes
clear that [1] [the defendant] committed perjury in the
arbitration proceedings, [2] his perjury was material,
[3] the arbitrator relied on his perjury, [4] the resulting
judgment is polluted by his perjury, and [5] it is likely
that a new trial will produce a different result.’’
  On March 7, 2019, the defendant filed a surreply in
further opposition to the plaintiff’s motion to open.
The defendant argued that the court should deny the
plaintiff’s motion because she failed to allege, let alone
prove, the essential elements of fraud. Specifically, the
defendant argued that the plaintiff failed to allege that
she relied on the defendant’s purportedly false state-
ments to her detriment.
   On May 6, 2019, a hearing was held before the court,
Hon. Eddie Rodriguez, Jr., judge trial referee, on the
plaintiff’s motion to open. On September 25, 2019, the
court issued an order denying the plaintiff’s motion to
open the judgment. The order stated in relevant part:
‘‘[T]he plaintiff is mistakenly claiming a second bite at
the apple. She is attempting to open a judgment by
filing a motion which is well beyond [the] permissible
four [month] window to open civil judgments and she
is claiming fraud. The exception to opening judgments
outside of the initial four months does not apply to
cases where a party wants to [relitigate] issues already
litigated and decided. She seeks to reopen the judgment
and obtain a new trial based on what she attempts to
characterize as newly discovered evidence. However
the evidence she references as newly discovered is evi-
dence which was available during the arbitration and
it would have been cumulative of the evidence offered
at the arbitration. The plaintiff’s claim fails because the
evidence relied upon was not in fact newly discovered
evidence and the plaintiff has failed to demonstrate
that the evidence could not have been discovered and
produced at the former trial by the exercise of due
diligence. Also, it does not appear to this court that a
different result would be had at another trial.’’
  On appeal, the plaintiff claims that the court utilized
an incorrect legal standard in adjudicating her motion
to open the judgment of dissolution. Specifically, the
plaintiff argues that the court applied the standard for
a motion for a new proceeding on the basis of newly
discovered evidence, rather than the standard for a
motion to open on the basis of fraud. We agree.
  We begin by setting forth the standard of review
that governs the plaintiff’s claim. The consideration of
whether a court has applied an incorrect legal test is
a question of law, which requires our plenary review.
See In re Jacob W., 330 Conn. 744, 754, 200 A.3d 1091
(2019). Because our review is plenary, ‘‘we must decide
whether [the trial court’s] conclusions are legally and
logically correct and find support in the facts that
appear in the record.’’ (Internal quotation marks omit-
ted.) Barber v. Barber, 193 Conn. App. 190, 196, 219
A.3d 378 (2019).
   We next set forth the legal principles relevant to this
claim. General Statutes § 52-212a provides, in relevant
part: ‘‘Unless otherwise provided by law and except in
such cases in which the court has continuing jurisdic-
tion, a civil judgment or decree rendered in the Superior
Court may not be opened or set aside unless a motion
to open or set aside is filed within four months following
the date on which it was rendered or passed. . . .’’
This statute, however, ‘‘does not abrogate the court’s
common-law authority to open a judgment beyond the
four month limitation upon a showing that the judgment
was obtained by fraud, duress, or mutual mistake.’’
Bruno v. Bruno, 146 Conn. App. 214, 230, 76 A.3d
725 (2013).
   In Oneglia v. Oneglia, 14 Conn. App. 267, 269–70,
540 A.2d 713 (1988), this court held that, in considering
a motion to open on the basis of fraud, a court must
first make a preliminary determination of whether there
is probable cause to believe that the judgment was
obtained by fraud.2 ‘‘Oneglia and its progeny are
grounded in the principle of the finality of judgments.
. . . [T]he finality of judgments principle recognizes
the interest of the public as well as that of the parties
[that] there be fixed a time after the expiration of which
the controversy is to be regarded as settled and the
parties freed of obligations to act further by virtue of
having been summoned into or having appeared in the
case. . . . Without such a rule, no judgment could be
relied on. . . . Oneglia carefully balanced that interest
in finality with the reality that in some situations, the
principle of protection of the finality of judgments must
give way to the principle of fairness and equity. . . .
The court in Oneglia thus ratified the gatekeeping
mechanism employed by the trial court, whereby a
court presented with a motion to open by a party alleg-
ing fraud in a postjudgment dissolution proceeding con-
ducts a preliminary hearing to determine whether the
allegations are substantiated. . . . [I]f the plaintiff was
able to substantiate her allegations of fraud beyond
mere suspicion, then the court [properly] would open
the judgment for the limited purpose of discovery, and
would later issue an ultimate decision on the motion
to open after discovery had been completed and another
hearing held.’’ (Internal quotation marks omitted.) Ven-
eziano v. Veneziano, 205 Conn. App. 718, 726–27, 259
A.3d 28 (2021). ‘‘This preliminary hearing is not intended
to be a full scale trial on the merits of the [moving
party’s] claim. The [moving party] does not have to
establish that he [or she] will prevail, only that there
is probable cause to sustain the validity of the claim.’’
(Internal quotation marks omitted.) Bruno v. Bruno,
supra, 146 Conn. App. 231.
   A motion for a new proceeding on the basis of newly
discovered evidence, on the other hand, requires the
application of a different standard from the one applied
to a motion to open on the basis of fraud. ‘‘A court may
grant a motion for a new proceeding based on newly
discovered evidence if the movant establishes by a pre-
ponderance of the evidence, that: (1) the proffered evi-
dence is newly discovered, such that it could not have
been discovered earlier by the exercise of due diligence;
(2) it would be material on a new [proceeding]; (3) it
is not merely cumulative; and (4) it is likely to produce
a different result in a new [proceeding].’’ (Internal quo-
tation marks omitted.) Grasso v. Grasso, 153 Conn.
App. 252, 265, 100 A.3d 996 (2014).
   In order to resolve the plaintiff’s claim that the court
applied the incorrect legal standard in the present case,
we must first determine the nature of the plaintiff’s
motion. The plaintiff contends that her motion was a
motion to open on the basis of fraud. The defendant
argues, however, that the plaintiff’s motion is a motion
for a new proceeding on the basis of newly discovered
evidence. In support of his argument, the defendant
contends that the plaintiff ‘‘did not even reference
‘fraud’ in her motion to open and did not use this
buzzword until she hired new counsel to draft her reply
memorandum.’’ It is well settled, however, that ‘‘courts
do not interpret pleadings so to require the use of talis-
manic words and phrases. . . . In Connecticut, we
long have eschewed the notion that pleadings should be
read in a hypertechnical manner. Rather, [t]he modern
trend, which is followed in Connecticut, is to construe
pleadings broadly and realistically, rather than narrowly
and technically. . . . [T]he complaint must be read in
its entirety in such a way as to give effect to the pleading
with reference to the general theory upon which it pro-
ceeded, and do substantial justice between the parties.’’
(Citation omitted; internal quotation marks omitted.)
Antonio A. v. Commissioner of Correction, 205 Conn.
App. 46, 90, 256 A.3d 684, cert. denied, 339 Conn. 909,
261 A.3d 744 (2021).
    Our independent review of the plaintiff’s motion to
open leads us to conclude that it is based on fraud. As
noted previously in this opinion, ‘‘[t]he elements of a
fraud action are: (1) a false representation was made
as a statement of fact; (2) the statement was untrue
and known to be so by its maker; (3) the statement
was made with the intent of inducing reliance thereon;
and (4) the other party relied on the statement to his
detriment.’’ (Internal quotation marks omitted.)
Weinstein v. Weinstein, 275 Conn. 671, 685, 882 A.2d
53 (2005). Although the plaintiff did not use the word
‘‘fraud’’ in her motion, the motion clearly addressed the
elements of a fraud action. The plaintiff asserted therein
that ‘‘[s]ubsequent legal proceedings between [the
defendant] . . . and his partners . . . clearly indicate
that the representations made by [the defendant] dur-
ing the arbitration . . . were false . . . .’’ (Emphasis
added.) Further, the plaintiff argued that the defen-
dant’s ‘‘testimony regarding the Focus transaction [w]as
a statement of fact known to be false, was intended to
persuade the arbitrator to conclude that the Focus
transaction was not a sale for reasons that conflict with
subsequent testimony, and that the arbitrator relied
upon this false testimony in denying [the plaintiff’s]
prayer for the application of [paragraph 6 (B)] of the
parties’ prenuptial agreement.’’ (Emphasis added.)
   Moreover, the plaintiff’s January 11, 2019 reply mem-
orandum unambiguously asserts that the motion to
open is based on fraud related to the defendant’s testi-
mony during the arbitration proceeding. The plaintiff
plainly argues that the defendant committed perjury in
the arbitration proceedings, the perjury was material,
the arbitrator relied on the perjury, the resulting judg-
ment was tainted by the perjury, and it is likely that a
new trial will produce a different result. On the basis
of these allegations, the plaintiff asked the court to
‘‘open and set aside [the] judgment in light of the fraud.’’
(Emphasis added.) Therefore, we conclude that, despite
the fact that the plaintiff did not use the word ‘‘fraud’’
in her motion, it is apparent upon reading the motion
in its entirety that the general theory upon which it was
predicated is one of fraud.
   Having determined that the plaintiff’s motion is a
motion to open on the basis of fraud, we next must
consider the legal standard applied by the court in deny-
ing the plaintiff’s motion. The court stated in its memo-
randum of decision that the plaintiff was trying to
‘‘obtain a new trial based on what she attempts to char-
acterize as newly discovered evidence.’’ The court then
analyzed several of the factors required to adjudicate
a motion for a new proceeding on the basis of newly
discovered evidence. The court concluded that the
plaintiff’s claim failed because ‘‘the evidence relied
upon was not in fact newly discovered evidence . . . .’’
Further, the court reasoned that the plaintiff ‘‘failed to
demonstrate that the evidence could not have been
discovered and produced at the former trial by the
exercise of due diligence.’’ Finally, the court concluded
that ‘‘it does not appear to this court that a different
result would be had at another trial.’’
   Further indication that the court applied the newly
discovered evidence standard is the fact that the court
imposed on the plaintiff an obligation of due diligence,
an obligation that has been eliminated from the stan-
dard for adjudicating a motion to open on the basis of
fraud. Prior to our Supreme Court’s ruling in Billington
v. Billington, 220 Conn. 212, 595 A.2d 1377 (1991), there
was a due diligence limitation on the court’s ability to
grant relief from a dissolution judgment procured by
fraud. See Varley v. Varley, 180 Conn. 1, 4, 428 A.2d
317 (1980). A party to a marital dissolution judgment
was required to establish diligence in attempting to
discover the fraud in order subsequently to open the
judgment on the basis of a claim of fraud. See Billington
v. Billington, supra, 214. In Billington, however, our
Supreme Court eliminated this requirement. See id.,
219.
   In the present case, the court concluded that the
plaintiff ‘‘failed to demonstrate that the evidence could
not have been discovered and produced at the former
trial by the exercise of due diligence.’’ Although our
Supreme Court has removed the due diligence obliga-
tion from the adjudication of a motion to open on the
basis of fraud; see Billington v. Billington, supra, 220
Conn. 214; the due diligence requirement is an element
of the standard for adjudicating a motion for a new
proceeding on the basis of newly discovered evidence.
See Grasso v. Grasso, supra, 153 Conn. App. 265.
Because the court imposed on the plaintiff the due
diligence requirement, it appears that the court adjudi-
cated the plaintiff’s motion pursuant to the standard
for adjudicating a motion for a new proceeding on the
basis of newly discovered evidence and not pursuant
to the standard for adjudicating a motion to open on
the basis of fraud.
   Pursuant to the applicable standard for a motion to
open on the basis of fraud, the court was required to
make a preliminary determination of whether there was
probable cause to believe that the judgment was
obtained by fraud before it could consider the merits
of the claim. If the court found probable cause to believe
that the judgment was obtained by fraud, then the court
was required to conduct an evidentiary hearing to deter-
mine whether, in fact, there was fraud. In the present
case, however, the court did not make a preliminary
finding of probable cause. Instead, the court determined
that the plaintiff failed to show that there was newly
discovered evidence and that the newly discovered evi-
dence ‘‘could not have been discovered and produced
at the former trial by the exercise of due diligence.’’
Accordingly, we conclude that the court undertook an
incorrect legal analysis in denying the plaintiff’s motion
to open. In light of the fact that the court did not hold a
hearing to make a preliminary determination regarding
probable cause, the proper remedy is to reverse the
judgment denying the motion to open and remand the
case for such a hearing and for further proceedings that
may be necessary depending on any findings that the
court makes in connection with that preliminary hear-
ing.
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion.
      In this opinion the other judges concurred.
  1
    The plaintiff also claims in this appeal that, in adjudicating her motion
to open, the court improperly concluded that a different result would not
be had at another trial. Because we conclude that the court utilized the
incorrect standard in denying the plaintiff’s motion to open, it is unnecessary
for us to reach the merits of this claim.
  2
    It is well settled that fraud is a ‘‘deception practiced in order to induce
another to part with property or surrender some legal right, and which
accomplishes the end designed. . . . The elements of a fraud action are:
(1) a false representation was made as a statement of fact; (2) the statement
was untrue and known to be so by its maker; (3) the statement was made
with the intent of inducing reliance thereon; and (4) the other party relied
on the statement to his detriment.’’ (Internal quotation marks omitted.)
Weinstein v. Weinstein, 275 Conn. 671, 685, 882 A.2d 53 (2005).